EXHIBIT 10.1

RAVEN INDUSTRIES, INC.

EMPLOYMENT AGREEMENT FOR

SENIOR MANAGEMENT

AGREEMENT dated as of April 20, 2012, between RAVEN INDUSTRIES, INC., a South
Dakota corporation (the “Company”), and JANET L. MATTHIESEN, (the “Executive”).

WITNESSETH:

WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that
Executive’s contribution to the growth and success of the Company and its
subsidiaries has been substantial; and

WHEREAS, the Board has determined that it is appropriate to memorialize in
writing the terms and conditions of Executive’s employment and Executive’s
entitlement to certain benefits upon his retirement;

NOW THEREFORE, in consideration of the mutual covenants and conditions herein
contained and in further consideration of services performed and to be performed
by Executive for the Company, the parties agree as follows:

1. Employment. Executive shall continue in the employ of the Company in an
executive capacity, with such duties, powers and authority as are assigned to
Executive from time to time by the Board.

2. Term. This Agreement shall commence on the date first above written and,
except as otherwise provided in paragraph 7, shall continue in effect until
terminated by either the Company or Executive on 30 days’ advance written
notice, either with or without any reason. Except for such 30-day notice
requirement, nothing contained in this Agreement shall affect the Company’s
ability to terminate Executive’s employment with or without any reason
notwithstanding the preceding. Termination of this Agreement shall not terminate
Executive’s benefits or the Executive’s right to benefits under paragraph 4 or 5
if, at the date of termination, Executive has either (i) attained age 65 or
(ii) the sum of Executive;’s age (as of his nearest birthday) and years of
service with the company (to the nearest whole year) equal 80 or more.

3. Compensation. As full compensation for his services under this Agreement,
Executive shall receive such Compensation as determined by the Board, and
Executive shall be eligible for such fringe benefits as are provided generally
to all Senior Managers of the Company. The fringe benefits provided at the date
of this Agreement are listed on Schedule A, attached hereto and made a part
hereof. The Company may change or terminate any fringe benefit from time to time
while Executive is employed, so long as the change affects all Senior Managers.



--------------------------------------------------------------------------------

4. Benefits on Termination in Certain Cases. If at the date Executive terminates
employment with the Company, Executive has either (i) attained age 65 or
(ii) the sum of Executive’s age (as of his nearest birthday) and years of
service with the Company (to the nearest whole year) equal 80 or more, Executive
shall be entitled, at the Company’s expense, to the following benefits in
addition to any retirement benefits to which Executive may be entitled under any
qualified or non-qualified retirement plan maintained by the Company:

(a) Until the later to die of Executive or his spouse, continuation of coverage
under the Company’s group hospital, medical and dental plans (“Medical Plan”)
for himself, his spouse and eligible dependents (“Covered Group”); provided that
if Executive and his spouse are divorced, the benefits for such spouse shall be
discontinued; and further provided that if such spouse remarries after the death
of Executive, such coverage shall continue for such spouse after the date of
remarriage only if the spouse pays to the Company the group premium for such
coverage. Prior to a member of the Covered Group becoming eligible for Medicare,
the benefits to which that member of the Covered Group is entitled shall be at
least equal to the benefits to which that member of the Covered Group would have
been entitled under the Medical Plan if Executive’s had not separated from
service. Upon eligibility of a member of the Covered Group for Medicare,
coverage provided by Medicare shall be primary and the Medical Plan shall
provide additional benefits such that the total benefits (i.e., Medicare and the
Medical Plan) are at least equal to the benefits that members of the Covered
Group would have been entitled under the Medical Plan at Executive’s separation
from service.

(b) Until the death of the last to die of Executive or his spouse, payment of
uninsured medical expenses (including, but not limited to any deductibles and
coinsurance) for Executive, his spouse and his eligible dependents up to an
annual limit of 3.5% of Executive’s highest annual compensation (salary and
bonus) during any one of his last five calendar years of employment; provided
that if Executive and his spouse are divorced, or if such spouse remarries after
the death of Executive, such coverage shall be discontinued for such spouse. The
medical expenses to be covered and the timing of payment of such medical
expenses shall be based on the terms of the Raven Industries, Inc. Executive
Supplemental Medical Plan as in effect at the date of Executive’s separation
from service. If such plan is not in effect at the date of Executive’s
separation from service and has not been replaced by a similar plan, medical
expenses reimbursed shall be those expenses that would be deductible under
Section 213 of the Internal Revenue Code of 1986 as in effect at the date of
this Agreement (without regard to any provisions making such expenses deductible
only to the extent they exceed a percentage of adjusted gross income), and all
such expenses shall be paid or reimbursed within 15 days after presentation of
invoices.

5. Limitation on Amendment or Termination. If for any reason after the date of
Executive’s retirement, Executive is not permitted to participate in any of the
plans or programs referred to in paragraph 4, or if any such plans or programs
are amended to provide lesser benefits or are terminated, the Company, at its
sole expense, shall arrange to provide Executive with benefits substantially
similar to those to which Executive would otherwise have been entitled but for
such amendment or termination.

 

2



--------------------------------------------------------------------------------

6. Termination For Cause. Notwithstanding paragraphs 2, 4 and 5, if the Company
discharges Executive “For Cause”(as defined below) the Company shall not be
required to provide 30 days’ advance written notice of termination and the
Company may elect, in its discretion, not to pay the benefits provided under
paragraphs 4 and 5. A discharge shall be considered “For Cause” if Executive is
terminated from employment for willful misconduct that materially injures or
causes a material loss to the Company and a material benefit to Executive or
third parties, as for example, by embezzlement, appropriation of corporate
opportunity, conversion of tangible or intangible corporate property or the
making of agreements with third parties in which Executive or anyone related to
or associated with him has a direct or indirect interest. The term “For Cause”
does not include a termination occasioned by ill-advised good faith judgment or
negligence in connection with the Company’s business.

7. Confidentiality. So long as Executive is employed and thereafter so long as
Executive is entitled to and is receiving the benefits to which he is entitled
under paragraphs 4 and 5, he may not either directly or indirectly, except in
the course of carrying out the business of the Company or as authorized in
writing on behalf of the Company, disclose or communicate to any person,
individual, firm or corporation, any information of any kind concerning any
matters affecting or relating to the business of the Company or any of its
subsidiaries, including without limitation, any of the customers, prices, sales,
manner of operation, plans, trade secrets, processes, financial or other data of
the Company or any of its subsidiaries, without regard to whether any or all of
such information would otherwise be deemed confidential or material.

8. Non-Competition. So long as Executive is employed and thereafter so long as
Executive is entitled to and is receiving the benefits to which he is entitled
under paragraphs 4 and 5, he may not engage or participate directly or
indirectly, either as principal, agent, employee, employer, consultant,
stockholder, director, co-partner, or any other individual or representative
capacity, in the conduct or management of, or own any stock or other proprietary
interest in, any business that competes with the business of the Company or any
subsidiary of the Company unless he has obtained prior written consent of the
Board, except that Executive shall be free without such consent to make
investments in any publicly-owned company so long as he does not become a
controlling party in such company.

9. Consequences of Violation of Confidentiality of Non-Compete Provision. If the
Company, in good faith, determines that Executive has violated paragraph 7 or 8
of this Agreement, then in addition to any remedy the Company may be entitled at
law or in equity, it may discontinue payments under paragraphs 4 and 5 upon
written notice to Executive of the violation of paragraph 7 or 8.

10. No Affect on Other Contractual Rights. The provisions of this Agreement, and
any payment provided for hereunder, shall not reduce any amounts otherwise
payable, or in any way diminish Executive’s existing rights, or rights that
would accrue solely as a result of the passage of time, under any benefit plan,
change in control agreement or other contract, plan or arrangement.

 

3



--------------------------------------------------------------------------------

11. Successors to the Corporation. The Company will require any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, by agreement in form and substance satisfactory to Executive,
expressly, absolutely and unconditionally to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession or assignment had taken place. As
used in this Agreement, “Company” means Raven Industries, Inc. and any
subsidiary or successor or assign to its business or assets that otherwise
becomes bound by the terms and provisions of this Agreement by operation of law.
In such event, the Company shall pay or shall cause such employer to pay any
amounts owed to Executive pursuant to this Agreement.

12. Agreement Binding. This Agreement shall inure to the benefit of and be
enforceable by Executive’s spouse, personal and legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If Executive dies while any amounts are still payable to him
hereunder, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to Executive’s spouse, devisee,
legatee, or other designee or, if there is no such designee, to Executive’s
estate.

13. Notice. For purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or when mailed by United States registered mail,
return receipt requested, postage prepaid, as follows:

 

If to the Company:

  

Raven Industries, Inc.

P.O. Box 5107

Sioux Falls, SD 57117-5107

Attention: President

If to Executive:

   Address on file with payroll department.

or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

14. Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in a
writing signed by Executive and such officer of the Company as may be
specifically designated by the Board. No waiver by either party hereto at any
time of any breach by the other party of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provision or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter of this Agreement have
been made by either party that are not set forth expressly in this Agreement.
This Agreement shall be governed by and construed in accordance with the laws of
the state of South Dakota.

15. Validity. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

4



--------------------------------------------------------------------------------

17. Fees and Expenses. The Company shall pay all fees and expenses (including
reasonable attorney’s fees and costs) that Executive may incur as a result of
the Company’s contesting the validity, enforceability or Executive’s
interpretation of, or determinations under, this Agreement, regardless of
whether the Company is successful in such contest.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

RAVEN INDUSTRIES, INC. By:   /s/ Daniel A. Rykhus   Daniel A. Rykhus   President
and Chief Executive Officer   EXECUTIVE:     /s/ Janet L. Matthiesen   Janet L.
Matthiesen

 

5